Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.

Response to Amendment
The amendment filed 05/11/2021 has been entered. Claims 5, 10 and 16 are cancelled, and claims 1-4, 6-9, 11-15 and 17-20 are currently pending in this application.

Allowable Subject Matter
Claims 1-4, 6-9, 11-15 and 17-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of an In-Plane Switching (IPS) type display panel as set forth in claims 1-4, 6-9 and 11, and all the combination of a display device as set forth in claims 12-15 and 17-20.
Regarding claims 1 and 12, the prior art of record, taken along or in combination, fails to disclose or suggest an In-Plane Switching (IPS) type display panel comprising an array substrate and a color filter substrate, and a liquid crystal layer; wherein the array substrate includes a base substrate, a 
Claims 2-4, 6-9, 11, 13-15 and 17-20 are allowable due to their dependency.
The most relevant reference, Kimura et al. (US 2017/0115786, at least Fig. 1-11) in view of Xu (US 2016/0377898, at least Fig. 1-2) only discloses an In-Plane Switching (IPS) type display panel 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 




/Shan Liu/
Primary Examiner, Art Unit 2871